TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00536-CR






William Morris Risby, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0972486, HONORABLE JON N. WISSER, JUDGE PRESIDING






PER CURIAM

After accepting appellant William Morris Risby's guilty plea and judicial
confession, the district court adjudged him guilty of engaging in the unauthorized business of
insurance.  See Tex. Ins. Code Ann. art. 1.14-1, §§ 3(b), 13 (West Supp. 1999).  Pursuant to a
plea bargain agreement, the court assessed punishment at imprisonment for three years.

Sentence was imposed on January 4, 1999.  There was no motion for new trial. 
The deadline for perfecting appeal was therefore February 3, 1999.  Tex. R. App. P. 26.2(a)(1). 
On July 7, 1999, appellant filed a pro se motion to permit late notice of appeal.  The district court
took no action on the motion and the clerk's record was forwarded to this Court.

In the absence of a timely notice of appeal, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex.
Crim. App. 1996).  Any complaint appellant may have regarding counsel's failure to perfect an
appeal in this cause should be raised in a post-conviction habeas corpus proceeding.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (West Supp. 1999).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   September 16, 1999

Do Not Publish